Citation Nr: 0831168	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

2.  Entitlement to service connection for depressive 
affective disorder.	

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for hyperlipidemia

5.  Entitlement to service connection for hypothyroidism 

6.  Entitlement to service connection for chronic ischemic 
heart disease.

7.  Entitlement to service connection for bilateral leg pain 
with inflammation.

8.  Entitlement to service connection for a back disability.


REPRESENTATION

The veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
costochondritis, depressive affective disorder, chronic 
ischemic heart disease, hypothyroidism, hyperlipidemia, 
bilateral leg pain with inflammation, and a back disability.  
In the July 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation effective April 10, 2001.

In November 2004, the Board remanded the case for additional 
development.  The Board also noted that the veteran had made 
statements claiming service connection for post-traumatic 
stress disorder (PTSD) and referred this issue to the RO 
because it had not been adjudicated.  

In June 2008, the Board received additional evidence from the 
veteran.  Specifically, the Board received records of recent 
medical treatment for a psychiatric disorder, a back 
condition, a bilateral leg condition, and other unrelated 
medical problems.  This additional evidence was not reviewed 
or considered by an agency of original jurisdiction (AOJ) 
prior to consideration by the Board.  In an August 2008 "New 
Evidence Response Form", the veteran said that he wanted his 
case to be remanded to the AOJ for review of the new evidence 
he had submitted.  Hence, the claims pertaining to a 
bilateral leg condition and a back condition must be remanded 
for initial consideration of this evidence by the AOJ.  38 
C.F.R. § 20.1304(c) (2007).  

Because the Board is granting his claim for service 
connection for a psychiatric disorder, it is not necessary 
for the AOJ to initially consider this evidence.  Id.  And 
because the new evidence is not pertinent to the remaining 
claims, they do not have to be remanded to the AOJ.  Id.

The issues involving service connection for a bilateral leg 
condition and a back condition are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has level I hearing acuity in his left ear.

2.  Major depressive disorder has been diagnosed and 
medically attributed to the veteran's service.  

3.  The veteran's costochondritis is not related to his 
military service.

4.  There is no evidence elevated cholesterol causes 
impairment of earning capacity.

5.  The veteran's hypothyroidism is not related to his 
military service.

6.  The medical evidence of record indicates the veteran does 
not currently have ischemic heart disease.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1) 4.1, 4.3, 4.7, 4.10  4.31, 
4.85, 4.86, DC 6100 (2007).

2.  The veteran's major depressive disorder was incurred as a 
result of his military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).

3.  Costochondritis was not incurred or aggravated during 
service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

4.  Elevated cholesterol is not a disability for which 
service connection can be granted.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.310, 4.1 (2007); Schedule for Rating 
Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 
20,440 (May 7, 1996).

5.  Hypothyroidism was not incurred or aggravated during 
service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

6.  Ischemic heart disease was not incurred or aggravated 
during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

With regard to the veteran's request for a higher initial 
rating for left ear hearing loss, the courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Court, citing Hartman, has elaborated that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. 
§§ 5104 and 7105.  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  See Dunlap, 21 Vet. App. 
at 119; Goodwin v. Peake, 22 Vet. App. 128 (2008).  

There has been no allegation of prejudice with regard to the 
notice in this case, hence further VCAA notice is not 
required with regard to the initial rating appeal.

With regard to the claim for service connection for a 
psychiatric disorder, since the Board is granting the claim, 
the claim is substantiated and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

With regard to the remaining claims for service connection, 
the veteran was sent VCAA notice letters in May 2001, April 
2002, and December 2004.  The letters provided him with 
notice of the evidence necessary to substantiate his claims 
for service connection, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
December 2004 letter mistakenly informed him that he also 
needed to submit new and material evidence; however, this was 
not prejudicial because the letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The veteran has established his status as a veteran.  He 
received notice as to the elements outlined in Pelegrini and 
the second and third elements outlined in Dingess, via 
letters sent in May 2001, April 2002, and December 2004.  He 
received notice on the fourth or fifth Dingess elements in 
the August 2006 supplemental statement of the case (SSOC).  
The duty to notify, however, cannot be satisfied by reference 
to various post-decisional communications such as in the 
August 2006 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1334 (Fed. Cir. 2006).  Because the claim for service 
connection for costochondritis, hyperlipidemia, 
hypothyroidism, and ischemic heart disease are being denied, 
no effective dates or ratings are being assigned.  Therefore, 
he is not prejudiced by the deficient notice with regard to 
those elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-
9 (Fed. Cir. 2007) (prejudice does not exist from absent 
notice where the benefit could not be awarded as a matter of 
law).

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in May 2001 and April 2002, prior to the RO's 
decisions in January and July 2002, respectively.  There was 
a timing deficiency with regard to the December 2004 notice.  
This timing deficiency was cured, however, by readjudication 
of the claims in an April 2008 SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), VA treatment records, and his 
records from the Social Security Administration (SSA).  
Private medical records were also submitted from First 
Hospital Panamericano, Dr. Brignoni-Roman, Miracle Ear, 
Centro de Emergencia & Cuidado Médico del Sur, Caribbean 
Imaging, Dr. Abreu Rivera, Dr. Santiago, Damas Hospital and 
private pharmacies.  In addition, VA examinations were 
provided in June and July 2001, May 2002, and February 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Higher Initial Rating for Left Ear Hearing Loss

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz (Hz).  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e) (2007).  See also 
Lendenmann, 3 Vet App. at 349.  A percentage evaluation is 
then determined using Table VII by combining the Roman 
numeral designations for hearing impairment in each ear.  38 
C.F.R. 
§ 4.85(e).  If impaired hearing is service-connected in only 
one ear, as in this case, the nonservice-connected ear is 
assigned a Roman numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85(f).  

The report of the May 2002 VA audiological evaluation 
indicates the veteran's puretone thresholds for the left ear, 
in decibels, were 25 at 1000 Hz, 20 at 2000 Hz, 35 at 3000 
Hz, and 40 at 4000 Hz.  Speech recognition ability was 100 
percent in the left ear.  In applying the results of this 
audiological examination to 38 C.F.R. 
§ 4.85, Table VI , the veteran had level I hearing acuity in 
his left ear.  The veteran had the same results in the non-
service-connected right ear.

The right ear, which is nonservice-connected, is assigned a 
level I, which combines on Table VII to result in a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

The report of the February 2006 VA audiological evaluation 
shows that the veteran's puretone thresholds for the left 
ear, in decibels, were 35 at 1000 Hz, 35 at 2000 Hz, 40 at 
3000 Hz, and 50 at 4000 Hz.  Speech recognition ability was 
94 percent in the left ear.  In applying the results of this 
audiological examination to 38 C.F.R. § 4.85, Table VI, the 
results veteran had level I hearing acuity in his left ear.  
The right ear also had level I hearing loss, which combines 
on Table VII to result in a noncompensable or 0 percent 
disability rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.

The report of the April 2008 VA audiological evaluation 
indicates the veteran's puretone thresholds for the left ear, 
in decibels, were 35 at 1000 Hz, 35 Hz at 1000 Hz, 40 at 3000 
Hz, and 55 at 4000 Hz.  Speech recognition ability was 92 
percent in the left ear.  In applying the results of this 
audiological examination to 38 C.F.R. 
§ 4.85, Table VI, the veteran had level I hearing acuity in 
his left ear.  The right ear also had level I hearing loss, 
which combines on Table VII to result in a noncompensable or 
0 percent disability rating under DC 6100.  38 C.F.R. § 4.85, 
Table VII.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Here, the 
veteran's left ear has not shown an exceptional pattern of 
hearing impairment because he has not had a 55 or greater 
decibel loss at 1000, 2000, 3000 and 4000 Hz or a 30 or less 
decibel loss at 1000 hertz and 70 or more decibel loss at 
2000 Hz.  See 38 C.F.R. § 4.86(a) and (b).  

The veteran also submitted records from Miracle Ear dated in 
August 2002 and November 2004.  These records indicate that 
the results were not compatible with pure tone testing and 
therefore cannot be applied to 38 C.F.R. § 4.85, DC 6100.  

Although the Board has discussed the evaluations yielded by 
combining the left and right ear hearing loss, the right ear 
hearing loss would be considered in rating the service 
connected left ear, only if the left ear was compensable to a 
degree of 10 percent.  38 U.S.C.A. § 1160(a)(3) (West Supp. 
2008).  In this case the left ear hearing loss is not 
compensable, but as just discussed a noncompensable 
evaluation results whether or not the non-service-connected 
right ear is considered.  Based on the results of the VA 
evaluations, an initial compensable rating is not warranted 
for left ear hearing loss.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the veteran's 
service-connected left ear hearing loss presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an initial rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  

The veteran's schedular evaluation is intended to compensate 
him for considerable time lost from employment consistent 
with that evaluation.  38 C.F.R. § 4.1.  There is no evidence 
of marked interference with employment.  The evidence also 
does not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
rating schedule. 

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The claim for a higher initial rating for left ear hearing 
loss must be denied because the preponderance of the evidence 
is against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Service Connection-In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).  Under that section, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  The Secretary has not 
determined that any disability warrants a presumption of 
service connection under this provision.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  No additional illness has 
been found to meet these criteria.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. 
§ 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Service Connection for Psychiatric Disorder

Certain chronic diseases, including psychoses, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

The veteran's STRs are unremarkable for complaint or 
treatment for a psychiatric disorder during service.  He was 
discharged from active duty in April 1991.

An August 1991 VA medical certificate indicates the veteran 
complained of nervousness and insomnia since coming back from 
the Gulf War.  He was referred for a psychological 
consultation.  He said he experienced sadness for no apparent 
reason, insomnia, and sleep disturbances.  He said he had 
depressed mood 2 to 3 days per week and had no prior history 
of depressive symptoms.  The assessment was to rule out 
adjustment disorder with depressed mood.  Stressors included 
returning from service, infertility problems, and his living 
arrangement.  He was prescribed Xanax.  

A September 1991 VA treatment record indicates the veteran 
reported improved sleep.  He had discontinued Xanax and was 
using Benadryl.  He was alert and oriented, but had a 
depressed affect.  There were no changes in the assessment, 
but the doctor noted that the diagnosis would be dysthymia if 
the symptoms lasted more than 2 years.  In October 1991, the 
veteran reported that he was doing better and used Benadryl 2 
or 3 days per week to induce sleep.  He said he was not 
depressed and was doing very well at his job.  On objective 
examination, he had a mildly depressed affect.

The report of an October 1996 VA Persian Gulf Registry 
examination indicates the veteran reported feeling nervous 
and depressed.  He also said he had flashbacks.  The 
diagnosis was PTSD.

An April 2001 VA treatment record indicates the veteran said 
he was unable to sleep and was anxious.  He reported self-
harm ideas.  He reported being treated for an adjustment 
disorder with depressed mood after service, but said these 
symptoms never improved.  On objective evaluation, he was 
markedly anxious and depressed and had difficulty breathing.  
The assessment was major depressive disorder.  

Private treatment records from First Hospital Panamericano 
indicate the veteran was admitted in May 2001 with suicidal 
ideation and symptoms of depression.  He also reported 
hallucinations, persecutory delusions, flashbacks, and 
evasion of traumatic stimulus.  The diagnoses were PTSD and 
major depression with psychosis.  

Lay statements from family members indicate the veteran had 
difficulty sleeping since returning from the Gulf War and had 
nightmares.  His wife also described a suicide attempt, 
symptoms of depression, and psychotic tendencies.  Lay 
statements from neighbors also describe a deterioration in 
the veteran's condition.  

The report of the June 2001 VA psychological examination 
indicates the veteran reported suicidal ideation and 
psychoses.  He said he had attempted suicide many times.  On 
objective examination, he was depressed.  His speech was 
clear and coherent without signs of a thought or perceptual 
disorder.  The diagnosis was malingering.  

The report of a July 2001 VA Social and Industrial Survey 
indicates the veteran reported having insomnia and recurrent 
nightmares.  He also said he became upset easily without 
provocation and preferred to be alone.  He said he mostly 
stayed at home and watched television or conversed with his 
neighbors.  His neighbors said he was a good person who 
mostly stayed at home.  There was no abnormal behavior 
observed by the field examiner.

A January 2002 letter from the VA Medical Center in Ponce, 
Puerto Rico, indicates the veteran was being treated for 
major depressive affective disorder.  

An August 2002 letter from Dr. Brignoni-Román indicates the 
veteran was being treated for major depression.  Private 
medical records from Dr. Brignoni-Román dated from December 
2001 to March 2005 show treatment for major depression.

Private treatment records from First Hospital Panamericano 
indicate the veteran was admitted in August 2002 for 
depression, suicidal ideation and auditory hallucinations.  
The diagnosis was major depression. 

In a September 2002 statement, the veteran said that he began 
to feel a constant fear during service in the Persian Gulf 
and that these feelings affected him after he returned.  He 
said he continued to have a fear of death and also head anger 
problems.  

In an April 2005 letter, Dr. Brignoni stated that the veteran 
had been treated in his office since December 2001 for major 
depressive disorder with psychotic features.

The veteran's SSA records indicate the veteran was disabled 
due to a primary diagnosis of major depression.  An October 
1997 VA treatment record indicates he described episodes of 
sadness after returning from the Gulf War.  He reported 
suicidal ideation.  A September 2001 private psychiatric 
evaluation from Dr. Cotto indicates the diagnosis was PTSD 
and depressive disorder.  A February 2004 psychiatric report 
filled out by Dr. Brignoni-Rámon indicates the onset of the 
veteran's illness was in 1998 and that he had experienced 
three hospitalizations since then.  

A December 2005 VA treatment record notes an initial 
diagnosis of schizophrenia on admission, but on later 
psychological evaluation the diagnosis was changed to major 
depressive disorder.  

In a February 2006 addendum to the June 2001 VA examination, 
the examiner reviewed the veteran's claims file and opined 
that the previous diagnosis of malingering remained 
unchanged.  The rationale for this opinion was based on the 
July 2001 Social and Industrial Field Survey.

A June 2006 VA treatment record notes the veteran had major 
depressive disorder.  

In an October 2006 letter, Dr. Brignoni-Rámon stated that the 
veteran had been treated for severe, recurrent, major 
depressive disorder in his office since December 2001.  The 
doctor stated that this diagnosis was developed directly from 
his experiences during military service during the Gulf War.  
The doctor said the veteran had been hospitalized on four 
occasions in psychiatric hospitals and had been partially 
hospitalized on two occasions.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting Dr. Brignoni-Rámon's opinion 
over the VA examiners.  

The VA examiner's opinion that the veteran is malingering is 
primarily based on a July 2001 Social and Industrial Field 
Survey.  The report of that survey indicated that no unusual 
behavior was observed during the interview, but did not give 
an opinion as to the veteran's psychiatric state.  On the 
other hand, records from VA and private health care providers 
indicate the veteran has been treated extensively for major 
depressive disorder and has been hospitalized on at least 
four occasions.  On at least one occasion he was hospitalized 
after attempting suicide.  This does not support the VA 
examiner's opinion that the veteran was malingering.  
Furthermore, VA records show complaints of depression and 
anxiety shortly after he was discharged in 1991.  He has 
described a continuity of symptomatology since service, which 
has worsened in recent years.  Thus, the weight of the 
evidence supports Dr. Brignoni-Rámon's opinion.  

Resolving all reasonable doubt in the veteran's favor, his 
claim for service connection for a psychiatric disorder, to 
include a diagnosis of major depressive disorder, is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service Connection for Costochondritis

The veteran's STRs are unremarkable for complaint or 
treatment for chest pain or costochondritis.  

A December 1991 VA treatment record indicates the veteran 
complained of difficulty breathing while lying down and chest 
discomfort usually at night.  He said he had these symptoms 
off and on during service and that they had begun a few 
months earlier.  Objective physical examination was 
essentially normal with a painless thoracic cage on 
palpation.  The diagnoses were atypical chest pain and mild 
hypertension.  

At the October 1996 Persian Gulf Registry examination, the 
veteran complained of nocturnal dyspnea, but did not report 
any chest pain.  

A May 2000 VA treatment record indicate the veteran reported 
pain in his chest radiating into his arms.  He also 
complained of chest pain in May 2001.  

The report of the June 2001 VA general medical examination 
indicates the veteran had pain along the chondrocostal 
joints, but was otherwise normal.  The diagnosis was 
costochondritis.  

The report of the February 2006 VA joint examination also 
indicates the veteran had anterior chest pain.  The diagnosis 
was costochondritis.  The VA examiner opined that the 
costochondritis was not related to the veteran's military 
service.

The veteran's chest pain has been attributed to a known 
diagnosis, namely costochondritis.  Hence, the presumptive 
provisions of 38 C.F.R. § 3.317, which relate to an 
undiagnosed illness, do not apply.  

Although the veteran had an episode of atypical chest pain in 
December 1991, within a year after he was discharged from 
military service, the evidence does not show a continuity of 
symptomatology.  As already alluded to, competent medical 
evidence is required to establish a nexus between a current 
disability and military service.  See Espiritu v Derwinski, 
2 Vet. App. 492, 494 (1992); Layno v. Brown, 
6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  Although competent to 
provide evidence as to symptomatology, as a layman, the 
veteran is not qualified to provide a competent medical 
opinion etiologically linking his costochondritis to his 
service in the military.  Id.  Furthermore, the only 
competent medical evidence on record establishes that the 
costochondritis is unrelated to his military service.

For these reasons, the claim for service connection for 
costochondritis must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for Hyperlipidemia

Hyperlipidemia or hypercholesterolemia is "the presence of 
an abnormally large amount of cholesterol in the blood."  
STEDMAN'S MEDICAL DICTIONARY 848 (27th ed. 2000).

In order for service connection to be granted, the evidence 
must show that a disease resulted in a "disability."  Thus, 
evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.")  

The term disability as used in the applicable service 
connection statutes "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  

In rendering its decisions, the Board is bound by the 
applicable statutes, VA's regulations and instructions, and 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  The 
Board is also bound by the decisions of the Court and the 
United States Court of Appeals for the Federal Circuit.  38 
U.S.C.A. § 7253 (West 2002); 28 U.S.C.A. § 1295 (West 2002).  

The only guidance that addresses whether hypercholesterolemia 
constitutes a disability for purposes of VA compensation is 
found in the Final Rule amending the criteria for evaluating 
endocrine system disabilities.  See 61 Fed. Reg. 20440 (May 
7, 1996).  There it was noted that in response to the 
publication of the proposed rule, a commenter asked that VA 
address the handling of claims for veterans receiving 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The 
authors of the Final Rule responded: "The diagnoses listed by 
the commenter are actually laboratory test results, and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities of the rating schedule to 
address."  Id.  As the Final Rule in which this statement 
appears relates to an amendment of VA's rules and 
regulations, it can be said to represent the Department's 
position on this matter.  Therefore, the Board must hold that 
the veteran's hyperlipidemia is a laboratory test result and 
not a disability.  His claim must therefore be denied as a 
matter of law because there is no evidence of a current 
disability.

There has been no allegation or evidence that there is 
disability from the veteran's elevated cholesterol levels.  
The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, entitlement for service 
connection for hypercholesterolemia must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


Service Connection for Hypothyroidism

The veteran's STRs are unremarkable for complaint or 
treatment of hypothyroidism.  In November 1990, it was noted 
that he was overweight.  On physical examination, his thyroid 
was normal.

There was no mention of any thyroid problems at the October 
1996 VA Persian Gulf Registry examination.

A May 2001 private medical record from First Hospital 
Panamericano notes a diagnosis of hypothyroidism (Axis III).  

The report of the June 2001 VA general medical examination 
indicates the veteran had been given a diagnosis of 
hypothyroidism earlier that month.  VA treatment records show 
a diagnosis of hypothyroidism beginning in June 2001. 

The report of a February 2006 VA thyroid examination 
indicates the veteran received a diagnosis of hypothyroidism 
5 years earlier after a routine thyroid function checkup 
requested by his psychiatrist at the VA Medical Center 
(VAMC).  He was immediately treated with Synthroid.  The 
report of the February 2006 VA heart examination indicates 
the examiner stated that hypothyroidism may have started 
during active service but that it would be difficult to 
establish.  It was the examiner's opinion that hypothyroidism 
was unrelated to the veteran's military service.

The evidence shows that the veteran was first given a 
diagnosis of hypothyroidism in 2001-10 years after he was 
discharged from active duty.  There have been no reports of 
symptoms in service or in the years immediately following 
service.  The only competent medical evidence of record 
indicates hypothyroidism is not related to his military 
service.  Therefore, the claim for service connection for 
hypothyroidism must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for Ischemic Heart Disease

The veteran's STRs are unremarkable for ischemic heart 
disease.  

The report of a June 2001 VA heart examination indicates the 
veteran said he had high blood pressure during periods of 
PTSD.  On physical examination, his blood pressure was 
128/80.  Chest X-rays were normal.  There was no 
cardiovascular disease found.  

A January 2002 letter from an administrator at the VAMC in 
Ponce, Puerto Rico, indicates the veteran was being treated 
for ischemic heart disease.  VA treatment records do not show 
a diagnosis of heart disease.

The report of a February 2006 VA heart examination indicates 
the VA examiner did not find evidence of ischemic heart 
disease.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C.A. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In this case, although a January 2002 letter from a 
VA administrator indicated the veteran was being treated for 
heart disease, the actual treatment records fail to show the 
diagnosis.  Furthermore the June 2001 and February 2006 VA 
examinations did not reveal evidence of ischemic heart 
disease.  Therefore, the claim for service connection for 
ischemic heart disease must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

A higher initial rating for left ear hearing loss is denied.

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder, is granted.

Entitlement to service connection for costochondritis is 
denied.

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for ischemic heart disease 
is denied.


REMAND

On his Report of Medical History, completed for separation 
from service in April 1991, the veteran said that he had back 
pain in Saudi Arabia and treated it with Motrin.  When asked 
whether he had recurrent back pain, however, he checked 
"no".  The physical examination of the spine was normal.  

A VA medical certificate completed in August 1991 indicates 
the veteran complained of a three month history of back pain.  
He had mild to moderate muscle spasm in the right lower back.  
The initial impression was a low back sprain.  In September 
1991, he reported that his low back symptoms had improved and 
the physical examination was within normal limits.  An 
October 1991 record also noted improvement.  

The report of the October 1996 VA Gulf War registry indicates 
the veteran complained of PTSD, general pruritis, and left 
arm stiffness.  He did not complain of any back or lower 
extremity problems.  

The report of the July 2001 VA joint examination indicates 
the veteran said that while he was in Saudi Arabia he had 
blisters on the soles of his feet and swelling of both ankles 
and distal legs.  On objective examination there was no 
pathology.

The report of the February 2006 VA spine examination 
indicates the veteran said he had a 3 to 4 year history of 
lumbosacral pain unrelated to any specific trauma.  He later 
reported onset 5 to 6 years previously.  The diagnoses were 
lumbosacral strain and lumbosacral spondylosis.  The examiner 
opined that the lumbosacral spine condition was not related 
to service because there was no evidence of any treatment for 
pain during service.  

The report of the February 2006 VA joint examination 
indicates the veteran said that he had leg swelling once and 
that he was given a medication.  He did not have any specific 
conditions affecting his lower extremities at the time of the 
examination.  

In June 2008, the veteran submitted additional treatment 
records pertaining to his back condition and bilateral leg 
condition.  Specifically, these records address a cervical 
spine condition and knee condition.  He requested that the 
case be remanded to the AOJ for initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c).  Furthermore, the cervical 
spine and leg conditions were not addressed during the 
February 2006 VA examinations for the spine and joints.  An 
opinion is needed as to whether there are objective 
manifestations of undiagnosed illness.  Therefore, another VA 
examination should be scheduled to clarify whether these 
conditions are related to military service.

Accordingly, the claims for service connection for a back 
condition and a bilateral leg condition are REMANDED for the 
following action:

1.  Ask the VA physician who examined the 
veteran in February 2006 to review the 
claims folder, including the additional 
treatment records submitted by the veteran 
in June 2008 that pertain to cervical 
spine and knee conditions.   

The veteran should then be afforded 
another VA examination to determine 
whether any current spine disorder, 
including the cervical spine, and any 
bilateral leg condition, including the 
knees, are related to military service.  

The examiner is advised that the veteran 
is competent to report in-service symptoms 
or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  After the examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current spine or bilateral leg disability 
had their onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should note whether there are 
objective signs of an undiagnosed illness 
involving the legs or cervical spine.  The 
examiner should provide a rationale for 
the opinion.

2.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


